Citation Nr: 0311414	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a sinus disorder. 

2.  Entitlement to service connection for meningitis.

3.  Entitlement to service connection for pneumonia. 

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for tingling of the 
arms, claimed as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from December 1988 to December 
1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

The veteran's original April 1998 service connection claim 
included a claim of entitlement to service connection for 
depression, in addition to the above-stated claims.  That 
issue was not adjudicated by the RO in the March 1999 rating 
decision.  Instead, the issue was originally adjudicated in 
January 2003 and it was denied at that time.  The veteran has 
not submitted a notice of disagreement for that claim.  As 
such, the issue is not on appeal before the Board at this 
time. 

In the January 2003 rating decision, the RO granted service 
connection for chronic fatigue syndrome (claimed as sleep 
problems, headaches, fatigue, back pain, and leg muscle 
cramps).  As the claims of entitlement to service connection 
for headaches, back pain, and leg muscle cramps were subsumed 
in the veteran's service-connected chronic fatigue syndrome, 
they are no longer on appeal before the Board.  The veteran 
did not indicate his dissatisfaction with this action by the 
RO.  


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater during the Persian Gulf War.  

2.  The veteran is not shown to have a sinus disorder that is 
etiologically related to active service.  

3.  The veteran is not shown to currently have meningitis.  

4.  The veteran is not shown to currently have pneumonia or 
the residuals thereof.  

5.  The veteran is not shown to currently have kidney stones.  

6.  An undiagnosed illness manifested by tingling of the arms 
is not demonstrated.  


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R § 3.303 (2002).

2.  Meningitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R § 3.303 (2002).

3.  Pneumonia was not incurred in or aggravated by active 
service.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R § 3.303 (2002).

4.  Kidney stones were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R § 3.303 (2002).

5.  Tingling of the arms was not incurred in or aggravated by 
active service, and is not shown to be due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in April 1998 and 
remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 1999 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a November 1999 statement of the case and a 
supplemental statement of the case issued in January 2003, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In a July 2001 letter and January 2003 supplemental statement 
of the case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Specific regulations pertaining to 
the VCAA were provided to the veteran in the January 2003 
supplemental statement of the case.  The veteran was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  In addition, the 
veteran was provided with VA examinations in June 1998, 
September 1998, and October 1998.  The Board finds that all 
known and ascertainable medical records have been obtained 
and are associated with the claims file.  The veteran does 
not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
service medical records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2002).  
The presumption of soundness only applies where there has 
been an induction examination in which the later complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238 (1994).  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific findings that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  In 
deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.303(b) (2002).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 C.F.R. § 3.317(a)(1) (2002).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3) 
(2002).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2002).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2002).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection a 
sinus disorder, meningitis, pneumonia, and kidney stones.  He 
is also seeking service connection for tingling of the arms, 
claimed as due to an undiagnosed illness.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claims and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claims and service 
connection therefore cannot be granted.

1.  Sinus disorder

Applicable regulation provides that diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2002).

The veteran has contended that he currently suffers from a 
sinus disorder that had its onset during active service.  
However, there is no evidence that the veteran had a chronic 
sinus condition that was incurred in or aggravated during his 
active military service.  Service medical records contain no 
complaints, treatment, or diagnoses of any sinus pain or 
disorder.  At his May 1988 induction examination, the veteran 
reported that he suffered from mild, seasonal hay fever; 
however, physical examination at that time revealed no 
abnormalities in this regard.  See 38 C.F.R. § 3.304; Crowe, 
supra.  During service, he sought treatment for hay fever on 
two occasions.  However, reports of medical history and 
medical examination reports dated May 1988, January 1989, 
March 1989, October 1991, and October 1992 all indicate that 
the veteran did not suffer from sinusitis.  In addition, he 
indicated that his sinuses were "normal."  

Following service, the veteran was treated by S.F.I, M.D. 
from October 1997 to June 1998 for a sinus disorder.  He was 
diagnosed with a cyst in his right maxillary sinus, deviated 
nasal septum, and chronic sinusitis.  On one occasion, the 
veteran asserted that his condition had been exacerbated 
significantly by being near oil well smoke for four months 
during service.  Dr. I did not offer an opinion as to the 
etiology of the veteran's sinusitis.  At his September 1998 
VA examination, the veteran stated that his sinusitis began 
in December 1991.  While a diagnosis of constant sinus 
infection was noted, no opinion as to its etiology was 
stated.  

As noted above, in order for service connection to be 
granted, elements of a current disability, in-service disease 
or injury, and medical nexus must be met.  See Hickson, 
supra.

While the evidence has demonstrated that the veteran suffers 
from chronic sinusitis, as diagnosed by Dr. I., there is no 
evidence that he suffered from sinusitis or a chronic sinus 
disorder during active service.  In fact, the veteran did not 
seek treatment for a sinus disorder until September 1997, 
approximately 5 years after separation from service.  During 
service, the veteran noted on several occasions that his 
sinuses were "normal."  In addition, while he sought 
treatment for hay fever in service, a condition he reported 
at induction, service medical records do not reflect a 
chronic condition during service.  Moreover, the pertinent 
regulations make it clear that seasonal manifestations are 
generally to be regarded as acute diseases, which resolve 
without residuals.  See 38 C.F.R. § 3.380.  In addition, he 
was not diagnosed with sinusitis during service.  Finally, 
while the veteran indicated that his sinus condition may have 
worsened as a result of being close to oil well smoke during 
service, there is no objective medical evidence confirming 
that or linking his sinusitis or any other sinus condition to 
active service.  

As there is no evidence that the veteran suffered from a 
chronic sinus disorder during service, and as no physician 
has linked his current sinusitis to active service, service 
connection must be denied. 

2.  Meningitis

With respect to this aspect of the veteran's claim, he has 
contended that he suffered from meningitis which he asserts 
he incurred during the time that he had an inactive reserve 
obligation from 1992 to 1996, and that service connection for 
that disability should be granted. 

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of meningitis.  An August 1995 
hospitalization report does show that the veteran was 
diagnosed with viral meningitis after being admitted with a 
severe headaches and fever.  However, this report is 
approximately 3 years after the veteran's separation from 
service and there is no indication that the veteran had 
meningitis as an active reservist; as noted above, he 
maintains he incurred the disorder while under an inactive 
reserve obligation.  Further, there is no evidence that the 
veteran had meningitis prior to this occasion.  In fact, at 
his September 1998 VA examination, the veteran asserted that 
he had meningitis in 1995 that lasted one month.  Further, no 
physician has linked his 1995 diagnosis of meningitis to his 
active military service.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  As there is no evidence that the veteran 
currently suffers from meningitis or its residuals that are 
related to his active military service, service connection is 
not warranted. 

3.  Pneumonia

With respect to the veteran's pneumonia claim, he has 
asserted that he had pneumonia during active service in March 
1989.  However, service medical records contain no 
complaints, treatment, or diagnoses of pneumonia.  At his 
September 1998 VA examination, the veteran stated that he had 
pneumonia in March 1998 that lasted 2 months.  There is no 
evidence of record that the veteran was ever treated for 
pneumonia.  

As stated previously, in order for the veteran to prevail on 
his service connection claim, it must be shown that he has 
current disability, in-service disease or injury, and medical 
nexus linking the two disorders.  The evidence of record is 
negative for any diagnosis of pneumonia occurring during 
active service.  In addition, there is no objective medical 
evidence that the veteran currently has pneumonia.  Absent an 
in-service diagnosis of pneumonia or evidence that he 
currently has pneumonia or its residuals, a medical nexus 
opinion is necessarily missing.  Thus, service connection is 
not warranted. 

4.  Kidney stones

A review of the record confirms that the veteran reported 
passing a kidney stone during service in January 1992.  The 
record shows, however, that his condition was resolved 
shortly thereafter as he was asymptomatic.  No further in-
service kidney stone complaints were noted.  Following 
service, the veteran asserted that he had not had any 
difficulties or symptoms associated with stone disease.  He 
reported no frequency, urgency, dysuria, hesitancy, or any 
other urinary symptoms.  In addition, he had never had any 
urinary tract surgery or other genitourinary complaints.  A 
kidney ultrasound biopsy revealed no abnormal calcifications 
within the region of the kidneys.  

While the evidence shows that the veteran may have had a 
kidney stone during active service, there is no record 
indicating that he has had any residual kidney stones or 
symptoms associated with stone disease.  As such, there is 
also no medical nexus opinion linking any current disorder to 
the veteran's in-service kidney stone.  In the absence of any 
competent evidence of residual impairment arising from the 
kidney stone the veteran reported during service, there is no 
basis for awarding service connection for it.  Accordingly, 
the veteran's appeal in this regard is denied.

5.  Tingling of the arms

As set out above, the requirements for an award of benefits 
under the provisions of 38 U.S.C.A. § 1117 or 38 C.F.R. § 
3.317 require some evidence of the manifestation of one or 
more signs or symptoms of an undiagnosed illness.  

In regard to the veteran's claim for service connection for 
tingling of the arms, service medical records contain no 
complaints, treatment, or diagnoses of any tingling of the 
arms or arm disorder.  In November 1997, the veteran reported 
numbness in his right, upper extremity associated with 
dropping objects.  He indicated that those symptoms had 
subsided completely.  At his June 1998 VA examination, the 
veteran complained of numbness in the right upper extremity.  
No objective diagnosis was noted.  At his September 1998 VA 
examination, the veteran again complained of tingling of the 
arms, onset in September 1990 and currently present.  No 
objective findings or diagnosis was reported.  

While the veteran reported numbness and tingling of the arms, 
VA examiners have provided no clinical findings pertaining to 
the veteran's arms, and appear to have simply recorded the 
veteran's complaints.  As there have been no objective 
medical notations made with respect to the veteran's tingling 
of the arms, there is no evidence of "objective indications 
of chronic disability" as required by 38 C.F.R. § 3.317 
(2002).  As such, there is no legal basis to award service 
connection for tingling of the arms as due to an undiagnosed 
illness.  

Considering the veteran's claim under principles of direct 
service connection, there is no medical evidence that the 
veteran had tingling of the arms during service, and there is 
no evidence of a nexus, or link, between any current tingling 
of the arms and the veteran's active service.  



C.  Conclusion

To the extent that the veteran ascribes his disorders to 
active service, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In summary, the Board has reviewed the evidence of record and 
finds that the veteran does not currently have a sinus 
disorder, meningitis, pneumonia, kidney stones, or tingling 
of the arms, that are etiologically related to active 
service.  The Board also finds that the veteran's does not 
have tingling of the arms that is due to an undiagnosed 
illness.  For these reasons the Board finds that the 
preponderance of the credible and probative evidence is 
against the veteran's claims.  The appeal is accordingly 
denied. 




ORDER

Service connection for a sinus disorder is denied. 

Service connection for meningitis is denied.

Service connection for pneumonia is denied. 

Service connection for kidney stones is denied.

Service connection for tingling arms, claimed as due to an 
undiagnosed illness, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

